Citation Nr: 1444691	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-32 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from May 1944 to June 1946 and February 1949 to March 1953.  The Veteran also had subsequent service in the United States Army Reserves from March 1953 to April 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously before the Board in March 2014.  As discussed below, the Board finds that there has been substantial compliance with the prior remand directives.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral sensorineural hearing loss did not manifest in service or within one year thereafter; the most persuasive and credible evidence of record does not relate the Veteran's bilateral hearing loss to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

This case was remanded by the Board in March 2014.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to allow for additional development of the Veteran's claim.  Specifically, the AOJ was instructed to obtain the Veteran's United Army Reserve records and provide the Veteran with an additional VA audiological examination.  A review of the record indicates that United States Army Reserve records were obtained from the National Archives and Records Administration in June 2014.  Additionally, a VA audiological examination was provided in June 2014.  Therefore, the Board determines that the AOJ substantially complied with the prior remand directives, and that the Board may now proceed with the adjudication of the claim.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In letters dated in March 2010 and July 2010, VA satisfied its duty to notify the Veteran.  Specifically, the letters notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's service treatment records, private treatment, and VA medical records have been associated with the claims file.  VA provided the Veteran with audiological examinations in April 2010 and June 2014.  The audiology reports reflect that the audiologists reviewed the Veteran's claims file, recorded his current complaints, and rendered an appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal Criteria 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Service connection may be established for a disability resulting from diseases or injuries that are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.S. § 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385 (2013).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385 (2013); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis 

The Veteran claims that his current bilateral hearing loss is related to his period of active service, including in-service noise exposure.

The medical evidence shows that the Veteran has a current hearing loss disability in accordance with 38 C.F.R. § 3.385 (2013).  Accordingly, the first Shedden element is met.  

The Veteran's service treatment records are devoid of any instance of complaints of or treatment for symptomatology congruent with hearing loss.  Furthermore, the Veteran was not diagnosed with either disability during his active duty.  Nonetheless, the Veteran's DD Forms 214 reflects that he served as a machinist's mate in the Navy and served in the armored division of the Army.  The Veteran stated that he was exposed to machine noise and artillery fire.  The Board finds this assertion consistent with the places, conditions, and circumstances of his service.  Thus, the second Shedden element is met.  

As to the third Shedden element, the Veteran was provided with a VA audiology examination in April 2010.  After reviewing the claims file, medical literature, and examining the Veteran, the audiologist opined that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma.  The audiologist noted that the Veteran's entrance and separation examinations reflected normal Whisper tests and that audiological testing during reserve service, 11 years after separation from active duty, were not consistent with acoustic trauma nor did they demonstrate hearing loss.  The audiologist acknowledged that the Veteran's combat service and occupational specialties both involved noise exposure, but opined that no effects of that noise exposure were evident on the Veteran's 1964 and 1968 audiograms.  The audiologist further noted that post-military noise exposure and the effects of aging could not be ruled out.

A September 2011 private audiology report from Jennifer Dann, M.S. CCC-A, indicated that the Veteran reported in-service noise exposure and that his 1968 audiogram showed a mild noise notch at 6000 hertz in the Veteran's left ear.  She noted that a 2005 Institute of Medicine report noted that hearing tests during service should include measurements at and above 6000 hertz to document the characteristic notch associated with noise induced hearing loss.  She then opined that the Veteran's hearing loss was related to his military noise exposure based on a noise notch that was observed on the Veteran's 1968 audiogram.  

The Veteran was provided with another VA audiology examination in July 2014.  The examiner noted that the Veteran served in the Navy from May 1944 to June 1946 and reported combat noise exposure and excessive noise during that period of service.  Specifically, the Veteran reported that a 5-inch gun fired in close proximity to him and after which the Veteran could not hear for a week.  The examiner also noted that the Veteran served in the Army and had small arms and artillery noise exposure during that time without the benefit of hearing protection.  The audiologist noted that the Veteran denied recreational or occupational noise exposure following service. 

The audiologist noted that that the Veteran's claims file and lay statements were carefully reviewed and considered, but that post-active service audiograms dated in March 1964 and March 1968 both showed excellent hearing.  The examiner explained that the audiograms showed that the Veteran had normal hearing following his active duty service in both the Navy and Army.  With regard to the Veteran's reserve service, the audiologist noted that the Veteran had asserted that his hearing loss began because of noise exposure during his two period s of active service.  The audiologist noted that although the Veteran's occupational specialty likely exposed him to excessive noise, there was no evidence of an injury during inactive duty for training that would have caused hearing loss.  The audiologist explained that the Veteran's service treatment records did not indicate that any in-service noise exposure had a negative impact on the Veteran's hearing.  

The examiner further noted that the evidence of record documents that military noise exposure did not cause a shift in the Veteran's hearing during active duty service.  The examiner noted that an Institute of Medicine study concluded, based on current knowledge of cochlear physiology, there was insufficient scientific evidence to support delayed-onset hearing loss secondary to military noise exposure.  The study indicated that hearing loss should occur at the time of noise exposure and that anatomical and physiologic evidence suggested that delayed post exposure noise induced hearing loss was unlikely.  Accordingly, if there was no permanent significant threshold shift greater than normal progression and test re-test variability during military service, then there was no basis on which to conclude that current hearing loss was causally related to military service, including noise exposure.  Accordingly, there was no nexus between the Veteran's current hearing loss and his military service.  

After reviewing all evidence of record regarding the etiology of the Veteran's bilateral hearing loss, the Board finds that the VA audiologists' opinions are the most persuasive evidence.  The VA audiologists reviewed the entire claims file, examined the Veteran, noted the Veteran's reports of in-service and post-service noise exposure, and carefully considered the Veteran's assertions.  Both audiologists rendered negative etiological opinions that were consistent with one another and the evidence of record.  As the VA audiologists' conclusions followed an extensive examination the Veteran's claims file, as well as consideration of reported history, and were consistent with one another, the opinions are accorded greater probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).

The Board acknowledges the positive opinion by Jennifer Dann which stated that given the Veteran's history of noise exposure and the presence of a mild noise notch at 6000 Hertz on a 1968 hearing exam, the Veteran's hearing loss was more likely than not related to in-service noise exposure.  Initially, the Board notes that the opinion did not define noise notch or explain its significance.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that an opinion is considered probative if it is definitive and supported by detailed rationale).  This is especially problematic because the noted noise notch did not rise to the level of impaired hearing.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss.").  Furthermore, on the Veteran's associated 1968 report of medical history, the Veteran expressly denied having experienced ear, nose, or throat trouble and hearing loss.  Moreover, the noise notch was at 6000 Hertz, a frequency that is not relevant for VA purposes.  38 C.F.R. § 3.385 (2013) (stating that for VA purposes only auditory thresholds in 500, 1000, 2000, 3000, and 4000 Hertz are considered.).  As such, the March 1964 audiogram that was the basis of the positive private opinion does not support a relationship between the Veteran's military service and his current hearing loss disability.  To the contrary, as noted by both VA audiologists, it indicated that many years after the Veteran's most significant acoustic trauma the Veteran did not have impaired hearing or a VA hearing loss disability.  38 C.F.R. § 3.385 (2013); Hensley, 5 Vet. App. at 157.  

With regard to the Veteran's reserve service, the Board acknowledges the Veteran's report that he was exposed to gunfire and equipment nose.  However, the Veteran's service treatment records and service personnel records are devoid of any instance of complaints of or treatment for symptomatology congruent with hearing loss.  Accordingly, there is no evidence that this intermittent noise exposure caused injury or disease, which negatively affected the Veteran's hearing.  

The Board also acknowledges the Veteran's assertion that the military provided him with hearing aids in approximately 1962.  While the Veteran is competent to report medical treatment, the Board finds that he is an inaccurate historian in this regard.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran's service treatment records contain no notation concerning complaints of hearing loss.  Moreover, the Veteran's 1964 and 1968 in-service audiograms reflected normal hearing.  Accordingly, the Board finds that the Veteran's assertion that he was prescribed hearing aids is inconsistent with and outweighed by the other evidence of record.  

The Board also recognizes the Veteran's belief that his hearing loss disability is related to his period of active service, to include his in-service noise exposure.  Although a layperson is competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case, the etiology of hearing loss, falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, he cannot diagnose when his hearing loss disability began or relate it to his period of active service.  Diagnosing hearing loss requires medical and diagnostic testing, and identifying a medical etiology for hearing loss requires medical training, which the Veteran has not been shown to possess.  Further, as noted above, the Board attributes greater value to the VA audiologists' opinions as the opinions were provided by trained medical professionals, one of whom examined the Veteran, and both of whom reviewed the claims file and noted the Veteran's reported history, all prior to providing the negative nexus opinions.  
The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is recognized as a chronic condition.  38 C.F.R. § 3.309(a) (2013).  The Board notes that the service treatment records contain no complaints of, or treatment for, hearing loss.  Further, the Veteran's hearing was found to be excellent many years after his separation from active service and he has not asserted that he had continuity of symptomatology since active service.

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, there is no evidence of hearing loss to a compensable degree within one year of separation from service.  To the contrary, the Veteran's 1964 and 1968 audiograms indicate that he did not have a hearing loss disability for VA purposes.  Therefore, service connection on a presumptive basis is not warranted.

As the weight of the evidence is against finding that bilateral hearing loss is related to active service, service connection must be denied, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


